Citation Nr: 9909612	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967, including approximately one year of service 
in Vietnam.  He died in August 1984; the appellant is the 
veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Boston, Massachusetts RO which denied service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran had active service from September 1963 to 
September 1967.  He died in August 1994.

2.  The official death certificate states that the cause of 
the veteran's death was pneumonia and glioblastoma 
multiforme.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  The appellant's claim that the veteran's glioblastoma 
multiforme, which resulted in his death, was incurred in 
service, or in the alternative, was due to Agent Orange 
exposure in service, is not accompanied by any medical 
evidence supporting that allegation.

5.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from September 1963 to 
September 1967.  He died on August [redacted], 1994, at 
the age of 49 years.  The veteran died at his home and 
there is no indication that an autopsy was conducted.  
The appellant is the veteran's widow.  At the time of the 
veteran's death, service connection was not in effect for 
any disabilities.

The veteran's service medical records, including a September 
1967 release from active duty examination report, are 
negative for complaints or findings related to pneumonia or 
glioblastoma multiforme.  In September 1967, the veteran was 
found to be physically qualified for discharge.

Treatment reports from Lowell General Hospital dated in 
February 1992 note that the veteran was admitted with 
subacute onset of headaches, slight disorientation and mild 
left-sided weakness.  The veteran stated that he was in 
perfect health until "approximately one month ago."  He 
further stated that "over the last 30 days or so he has 
developed increasing confusion, although mild, usually 
manifest when he is driving."  The veteran also stated that 
he found it difficult to initiate movement.  Examination 
revealed very mild decrease in motor function in the left 
lower extremity and mild decreased sensation to pin prick on 
the left.  CT scan revealed a large mass in the right 
thalamic area extending into the brainstem.  Impression was 
right brain mass.  The veteran was referred to Holy Family 
Hospital.

Treatment reports from Holy Family Hospital dated in February 
1992 indicate that the veteran underwent a CT stereotactic 
brain biopsy.  A pathology report notes a diagnosis of 
malignant glial tumor consistent with astrocytoma grade 
III/IV.

Treatment records from New England Neurological Associates 
dated from March 1992 to August 1992 note that the veteran 
was seen with glioblastoma multiforme.  He began radiation 
therapy during that time.

VA treatment records dated from March 1993 to July 1993 note 
the veteran's complaints of headaches, blurred vision and 
left-sided weakness.  A July 1997 Agent Orange Registry Code 
Sheet notes a diagnosis of malignant brain tumor 
(astrocytoma).

A September 1993 hospitalization report from New England 
Medical Center (NEMC) notes that the veteran was admitted 
following a right-sided focal seizure.  A CT showed no change 
in the tumor or cyst.  Diagnoses included seizure disorder 
and glioblastoma.

A treatment report from Lowell General Hospital dated in 
January 1994 notes an impression of cystic astrocytoma.  
Marked increase in tumor enhancement and size was noted.  A 
February 1994 treatment report notes an impression of cystic 
and solid lesions in the right temporal and parietal lobes.

A report of hospitalization from NEMC dated from February 
1994 to March 1994 notes that the veteran was first diagnosed 
with glioblastoma multiforme in February 1992.  The veteran 
was admitted in February 1994 with a diagnosis of progressive 
left-sided weakness, secondary to progressing glioblastoma, 
and focal seizure.  A head CT confirmed new areas of tumor 
involvement in the right temporal lobe.  A March 1994 letter 
from NEMC notes an impression of clinical progression of 
malignant glioma.  A May 1994 letter from NEMC notes that 
there was evidence of tumor growing into the right frontal 
region.  It was noted that the veteran was wheelchair bound 
and was "progressing despite treatment."  A July 1994 
letter from NEMC notes that the veteran was first diagnosed 
with grade III astrocytoma in the right basal ganglia in 
February 1992.  It was further noted that the veteran began 
to deteriorate neurologically but improved after a shunt was 
placed in January 1993.  In addition, the veteran had a grand 
mal seizure in December 1993, and a new lesion in the right 
temporal area was discovered in February 1994.

Treatment records from Nashoba Community Hospital dated from 
1993 to 1994 note that the veteran continued to be seen with 
glioblastoma multiforme and seizures. In July 1994, the 
veteran was seen with glioblastoma multiforme and seizures 
secondary to metastatic tumor.  Upon examination, lungs were 
clear.  A left hemiparesis was noted.  Impression included: 
glioblastoma multiforme that continues to enlarge, secondary 
seizure disorder and hemiparesis, and insulin dependent 
diabetes.

The veteran died at home on August [redacted], 1994.  The 
veteran's official death certificate indicates that the 
cause of his death was pneumonia and glioblastoma multiforme.  
There is no indication that an autopsy was performed.

In a statement received by the RO in January 1995, the 
appellant stated that the veteran had been diagnosed with "a 
malignant, inoperable brain tumor in February 1992."  She 
further stated that as the tumor grew, the veteran became 
"paralyzed on his left [side which] created still another 
condition known as pneumonia."

In January 1995, the appellants representative submitted a 
copy of a rating decision prepared in 1994 by a different RO 
in a case involving a different veteran.  In that rating 
action, service connection was granted for the cause of death 
as being due to glioblastoma multiforme.  In pertinent part, 
that rating action contained the following language:  

Our records show that the veteran had a 
pending claim for compensation for a 
malignant glioma of the brain..  We have 
granted service connection for cause of 
the veteran's death because it is 
demonstrated that he had Vietnam service 
and we have determined that the available 
scientific and medical evidence supports 
the conclusion that the soft tissue 
sarcoma that caused his death is 
associated with herbicide exposure.

After receiving the copy of the rating action, the RO 
submitted a request for an advisory opinion to VA's Director 
of Compensation and Pension Service.  After reviewing the 
claims folder, an advisory opinion, dated in April 1995 was 
associated with the claims folder.  This opinion read in 
pertinent part as follows: 

Glioblastoma multiforme does not 
represent a soft tissue sarcoma. . . . 

The term "soft tissue" applies to 
skeletal muscles, fat and fibrous tissue 
along with the vessels and nerves 
supplying these components of the body.  
A soft tissue sarcoma is a sarcoma 
affecting these structures.  A listing of 
the soft tissue sarcomas is provided in 
38 C.F.R. § 3.309(e).  Glioblastoma 
multiforme represents a tumor of the 
neuroglial cells.  These cells provide 
the support and maintenance of the 
neurons, the basic unit of the nervous 
system.  These tumors are not considered 
soft tissue sarcomas, thus service 
connection for cause of death due to a 
brain tumor secondary to exposure to 
herbicides is not in order.

The appellant testified during a July 1995 personal hearing 
as to her belief that the veteran's glioblastoma multiforme, 
which resulted in his death, was due to Agent Orange exposure 
in service.  When asked if any doctors had linked the 
veteran's cancer to Agent Orange exposure, the appellant 
stated that she "had asked one [doctor] . . . when [the 
veteran] was first undergoing his chemotherapy and this 
particular doctor said that . . . he didn't believe there was 
any relation to it."  The appellant also pointed out that 
the Los Angeles, California RO had granted service connection 
for cause of death in a similar case.  Evidence submitted at 
the hearing includes a photocopied article on veterans and 
Agent Orange.

Analysis

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  Id.  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veteran's death, this 
means that evidence must be presented which in some fashion 
links the fatal disease to a period of military service or an 
already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1998).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e) Note 1.  The Secretary 
of the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41442-41449 (August 8, 1996).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312.  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.  

The veteran's death certificate shows that the immediate 
cause of his death was pneumonia and glioblastoma multiforme.  
The appellant contends that the veteran's glioblastoma 
multiforme, which resulted in his death, was incurred in 
service, or in the alternative, was due to Agent Orange 
exposure in service, but she has not submitted any medical 
evidence supporting this assertion.  Her allegations alone 
are not enough to make her claim well grounded.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's service records are negative for complaints or 
findings related to pneumonia or glioblastoma multiforme.  
Additionally, the same can be said for the years immediately 
following the veteran's separation from service.  No medical 
evidence has been submitted showing the veteran had 
complaints or findings of a brain tumor until more than 20 
years following service.  A private treatment record dated in 
1992 notes a diagnosis of malignant glial tumor consistent 
with astrocytoma grade III/IV; however, no medical opinion 
has been presented linking a brain tumor to exposure to Agent 
Orange or any other event in the veteran's period of military 
service.  No medical evidence has been presented to show that 
a brain tumor was manifested within a year of service.  
Finally, glioblastoma multiforme is not subject to 
presumptive service connection based upon Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Absent the presentation of competent medical evidence linking 
a cause of death to military service or to a service-
connected disability, or without competent evidence showing 
that an already service-connected disability contributed in 
any way to the fatal process, the Board finds that the 
appellant has not met the burden of submitting a well-
grounded claim.  Consideration has been given to the 
arguments concerning the articles on veterans and Agent 
Orange; however, the fact remains that there is no medical 
evidence specifically linking the veteran's glioblastoma 
multiforme to his period of military service.  The Board has 
noted the appellant's contention that glioblastoma multiforme 
should be considered a soft-tissue sarcoma; however, the 
Board cannot simply disregard a duly enacted law pertaining 
to VA benefits.  To the contrary, 38 C.F.R. § 20.101 
specifically states that the Board is bound by applicable 
statutes and the regulations of the Department of Veterans 
Affairs.  Moreover, while it is recognized that consistency 
in adjudicating claims is certainly desirable, findings by 
one RO on a different case are of no precedential value, 
either on other RO's or on the Board.  Moreover, in studying 
the rating action in 1994 whereby a different RO granted 
service connection for the cause of death in another case, it 
is clear that the RO's decision in that case was based on an 
assumption that glioblastoma multiforme was a soft tissue 
sarcome.  The rating action made no reference to any medical 
evidence in support of such an assumption, nor has any 
medical evidence been submitted which would tend to support 
the claim.  Specifically, the appellant has not provided any 
medical evidence that the malignant tumor causing death was a 
soft tissue sarcoma.  Therefore, the claim is not well 
grounded and must be denied.  Absent a well-grounded claim, 
the duty to assist the appellant in the development of 
evidence does not apply.  38 U.S.C.A. § 5107.  Therefore, 
there is no legal basis for obtaining additional medical 
evidence and/or a medical opinion in this case. 


ORDER

As a well-grounded claim of service connection for the cause 
of the veteran's death has not been submitted, the appeal is 
denied.  



		
	C. W. SYMANSKI
Member, Board of Veterans' Appeals



 




- 6 -




